Citation Nr: 0806501	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  03-19 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1967 to 
January 1969. He was stationed in Vietnam from June 1968 to 
January 1969, during which time he was duty was to be a cook.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the Waco, 
Texas Regional Office (RO) that denied service connection for 
PTSD.  The veteran perfected an appeal to the Board in July 
2003.  Upon consideration of the evidence of record, the 
Board determined that additional development of the record 
was necessary and remanded the case to the Appeals Management 
Center (AMC) in March 2004.  After further development, the 
AMC issued a Supplemental Statement of the Case denying the 
veteran's claim.  The veteran disagrees with the decision.  


FINDINGS OF FACT

1.  The veteran does not have a current medical diagnosis of 
PTSD.

2.  The service treatment records are negative for complaints 
or findings concerning a psychiatric disability.

3.  A panic disorder did not manifest for years after service 
and is not related to the veteran's period of active duty 
service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304 (2007).

2.  A panic disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a May 2002 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need to advise 
VA of or submit any additional evidence that pertains to the 
claim.  This case was last readjudicated in September 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's multiple contentions, service treatment records, 
military personnel records, a statement from the U.S. Army 
and Joint Services Records Research Center, VA outpatient 
records, private medical records and a VA examination.

The VCAA provisions have been considered and complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  Moreover, 
as the Board concludes below that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a psychiatric disorder, to include PTSD and 
panic disorder, any question as to an appropriate evaluation 
or effective date to be assigned is rendered moot.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the claimant.  See 
Sanders, supra.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 
(2007).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of an in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Establishing service connection for PTSD requires:  (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 
(1997).

If the veteran did not serve in combat, or if the claimed 
stressor is not related to combat, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  See Doran v. Brown, 6 
Vet. App. 283, 288-89 (1994).  The veteran's testimony alone 
cannot establish the occurrence of a non-combat stressor.  
See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). 
Furthermore, an opinion by a medical health professional 
based on post-service examination of the veteran cannot be 
used to establish the occurrence of a stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-96 (1996).

The veteran contends in essence, that his current psychiatric 
disorder is related to his military service.  

VA outpatient records from June 1999 to August 2002 reflect 
that the veteran complained of poor sleep, nightmares, 
anxiety and flashbacks.  He was diagnosed with either panic 
disorder or anxiety disorder throughout this period of time.  
His Global Assessment of Functioning (GAF) Scores ranged from 
55 to 70 indicating mild to moderate psychiatric symptoms.  
The Board also notes that on one occasion the veteran was 
diagnosed with PTSD by a social worker in a biopsychosocial 
assessment in July 1999.  In the time period following this 
assessment up to August 2002, VA outpatient treatment records 
reflect that the veteran was diagnosed with either panic 
disorder or anxiety disorder. 

A July 2007 VA examination reflected that the veteran 
complained of nightmares (about 2-3 times a month), sleep 
disturbance, recollections of Vietnam, panic attacks and 
flashbacks.  The veteran also reported that he has 
experienced irritability, however, he stated that its 
presence was greater at the time he returned from Vietnam.  
The examiner noted the veteran was able to perform activities 
of daily living and self care, has a good relationship with 
his wife and children and has little socialization other than 
with his brother in law.  He also notes that the veteran has 
maintained work since his discharge from service and 
continues to work at this time.  The veteran was diagnosed 
with panic disorder without agoraphobia and assigned a GAF 
Score of 70, indicating mild symptoms of a psychiatric 
disorder.  The examiner concluded that the veteran did not 
meet the criteria for a PTSD diagnosis.

As the VA examination was based on a complete review of the 
claims file, treatment reports, examination findings, and 
psychological testing, the VA examiner's conclusion that the 
veteran does not suffer from PTSD is entitled to greater 
weight than the diagnosis rendered in outpatient treatment 
reports.  See Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
(greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and the extent to which they reviewed prior 
clinical records and other evidence).

In this case the diagnosis of the social worker at the VA 
outpatient clinic was not predicated on a review of the 
claims folder and she provided no rationale to support her 
diagnosis.  The Board, therefore, attaches greater weight to 
the clinical findings of the VA examiner, a psychiatrist, 
which were predicated on a review of the claims file and an 
examination of the veteran.  In fact, the examiner considered 
the veteran's claimed in-service stressors when concluding 
that the veteran did not meet the criteria for PTSD.  In 
addition, the VA examiner provided a rationale for why he 
believed that the findings did not support a current 
diagnosis for PTSD.  

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 
1131.  In the absence of proof of present disability there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 
(1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  Thus, in the absence of 
competent medical evidence establishing a current diagnosis 
of PTSD, the claim must be denied.

The Board acknowledges that the veteran has also submitted 
several statements to support the existence of possible in-
service stressors.  However, as the veteran does not have a 
current disability to substantiate a claim for service 
connection for PTSD, there is no need for the Board to 
address these statements at this time.

With respect to the current diagnosis of panic disorder 
without agoraphobia, such condition was not noted in service 
or for many years thereafter.  The earliest evidence of an 
assessment of panic disorder was in June 1999, over 30 years 
after separation from service.  In addition, the medical 
evidence of record fails to indicate that panic disorder is 
linked to the veteran's military service by way of a nexus 
opinion.  Therefore the evidence does not support a claim for 
service connection for a panic disorder.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Service connection for a psychiatric disorder, to include 
PTSD and panic disorder, is denied. 



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


